JoAnn Flores, Individually
                                                                  and as Representative of the
                                                                  Estate of Justin M. Flores, /s



                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 16, 2014

                                     No. 04-13-00737-CV

    WAL-MART STORES, LLC, Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, L.P.,
                               Appellants

                                              v.

JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, Deceased,
 and for and on behalf of All Those Entitled to Recover for the Death of Justin M. Flores under
                        the Texas Wrongful Death and Survival Statutes,
                                           Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-10-109
                        Honorable Ana Lisa Garza, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due on or before May 14, 2014. NO FURTHER EXTENSIONS WILL BE
GRANTED.

       It is so ORDERED on this 16th day of April.

                                                                 PER CURIAM


ATTESTED TO:________________________________
                Keith E. Hottle
                Clerk of Court